Citation Nr: 0517088	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  02-17 341	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania

THE ISSUES

1.  Entitlement to service connection for bilateral ankle, 
knee, shoulder, and hip disorders.  

2.  Entitlement to service connection for bilateral shin 
splints.  

3.  Entitlement to service connection for a cervical spine 
disorder.

4.  Entitlement to service connection for a thoracic spine 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from August 1980 to July 
2001.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2001 decision of the Pittsburgh, Pennsylvania, 
Department of Veterans Affairs (VA) Regional Office (RO) - 
which, in relevant part, denied the veteran's claims for 
service connection for bilateral ankle, knee, shoulder, and 
hip conditions and for bilateral shin splints.

In January 2003, to support his claims, the veteran testified 
at a hearing at the RO before a local hearing officer.  A 
transcript of the proceeding is of record.

Also note that the RO, in a more recent February 2005 
decision, denied additional claims for service connection for 
conditions reportedly involving the cervical and thoracic 
segments of the spine.  And in response, the veteran filed a 
timely notice of disagreement (NOD) in March 2005.  The RO 
has not had an opportunity to provide him a statement of the 
case (SOC) concerning these additional claims or give him an 
opportunity to perfect an appeal to the Board on these issues 
by submitting a timely substantive appeal (e.g., a VA Form 9 
or equivalent statement).  So these claims must be REMANDED 
to the RO, as opposed to merely referred there.  See, e.g., 
Manlincon v. West, 12 Vet. App. 238 (1999).  This will occur 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify him if further action is required on his part 
concerning these claims.  The Board, however, will adjudicate 
his claims for service connection for bilateral ankle, knee, 
shoulder, hip and shin splint conditions.




FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal. 

2.  There is no competent evidence the veteran currently has 
a disability of either ankle, knee, shoulder, or hip.

3.  There is no competent evidence the veteran currently has 
disability of either shin.


CONCLUSIONS OF LAW

1.  The veteran does not have bilateral ankle, knee, 
shoulder, and hip conditions that were either incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).

2.  The veteran does not have a bilateral shin splint 
condition that was either incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law with the 
enactment of the VCAA in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Regulations implementing the VCAA are set forth at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  The VCAA and its implementing regulations 
eliminate the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
include enhanced duties to notify a claimant for VA benefits.  
See, too, Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

VCAA notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But according 
to VA's General Counsel (GC), the Pelegrini II holding does 
not require that VCAA notification contain any specific 
"magic words."  See VAOPGCPREC 7-2004 (July 16, 2004); see 
also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  
In the case at hand, the veteran was a sent letter pertaining 
to the VCAA in December 2003.  This, obviously, was after the 
August 2001 rating decision at issue.

But in Pelegrini II, the Court clarified that where, as here, 
the VCAA notice was not sent until after the initial 
adjudicatory decision at issue, VA need not vitiate the 
finality of that prior decision and start the adjudication 
anew.  Rather, VA need only ensure the veteran receives or 
since has received content-complying VCAA notice such that he 
is not prejudiced.  Id. at 120.  See also Mayfield v. 
Nicholson, 
No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).  Consequently, 
since the veteran already has received the requisite VCAA 
notice in December 2003, any defect with respect to the 
timing of it was mere harmless error.  That is to say, "the 
record has been fully developed," and "it is difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).

Furthermore, the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims.  And the December 2003 letter, in particular, 
specifically informed him of what he should do in support of 
his claims, where to send the evidence, and what he should do 
if he had questions or needed assistance.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  So he essentially was 
informed to submit everything he had regarding his claims.  
Thus, there is no evidence missing from the record that must 
be part of it for him to prevail on the claims, further 
indicating the timing of the VCAA notice was harmless.  
VAOPGCPREC 7-2004.

The content of the VCAA notice therefore substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  For these reasons, further VCAA notice as to 
content is not required.

II.  Background

The veteran's service medical records (SMR's) show that, in 
July 1980, he complained of a sharp pain in his left shoulder 
of one day's duration.  The diagnosis was pulled muscle.  In 
July 1982, he sustained an injury when jumping causing a 
fracture to the distal segment of his right tibia.  
In July 1984, he complained of shin splints in his right leg.  
Soleus muscle strain secondary to an increase in running was 
diagnosed.  In August 1984, an x-ray of his right lower leg 
was normal.  In January 1985 he stated that he had injured 
his right fibula by running on pavement.  An x-ray of his 
right leg was within normal limits.  The diagnosis was muscle 
strain.  Later that month, he complained of an injury to his 
right shin while skiing of one week's duration.  Minor 
swelling and discoloration was found.  An x-ray was within 
normal limits.  The diagnosis was contusion.  In May 1999, he 
complained of cramping in his hip, leg, and groin of 
12 hour's duration.  The diagnosis was probable prostatitis, 
dehydration.  


During his military retirement physical examination in April 
2001, the veteran complained of chronic bilateral knee and 
ankle pain, and chronic left shoulder pain.  Objective 
musculoskeletal examination was normal.  He retired from the 
military in July 2001, having previously filed the claims at 
issue for VA compensation benefits.

A fee basis examination was conducted in June 2001.  The 
veteran stated that during service he made between 200 and 
300 parachute jumps, constantly ran and had constant rucksack 
marches.  These physical demands, he said, resulted in 
bilateral ankle, knee, shoulder, shin, and hip conditions.  
During service, in 1984, he had noticed pain in the front of 
his legs after prolonged running which would take weeks to 
subside.  Presently he would get this pain if he runs more 
than 20 miles a week.  He also noted that he was running two 
to five miles a day when he was given a physical profile in 
February 2001.  He noted that his bilateral ankle, knee, 
shoulder, and hip conditions had increased in severity since 
1990.

The examiner noted that the conditions claimed did not 
interfere with the activities of daily living, walking or 
running.  There was no indication of systemic arthritic 
disease.  After normal musculoskeletal examination and x-
rays, the examiner stated there was no pathology to render a 
diagnosis pertaining to the veteran's ankles, shins, knees, 
shoulders, or hips.

As mentioned, the veteran testified before a local hearing 
officer at the RO in January 2003.  The veteran stated that 
he has pain and arthritic-like problems in his ankles, shins, 
knees, shoulders, and hips.  He noted these conditions were 
caused by the rigorous physical training he underwent in 
service as a member of the Army's Special Forces Unit.  He 
cited his service medical records, showing treatment for 
these conditions, as conclusive proof of this allegation.

The veteran underwent a private examination in February 2003.  
He complained of bilateral shoulder pain and right hand 
numbness.  He stated that he did not have any specific 
injuries to his shoulders, but that at one time he could not 
actively raise his left shoulder.  He reported discomfort 
with impingement, Hawkins and cross-chest tests, and with 
palpation of the biceps.  He also had positive Tinel's, 
Phalen's and median nerve compression tests on the right.  An 
x-ray of his right shoulder revealed a Type III acromion.  An 
x-ray of his left shoulder also revealed an early Type III 
acromion.  The studies were otherwise unremarkable.  There 
was no evidence of a rotator cuff tear or early arthritis.  
The examiner indicated the veteran had evidence of 
impingement syndrome.

A VA spine and joints examination was conducted in February 
2003.  The veteran complained of bilateral ankle, knee, 
shoulder, and hip pain, as he had when previously examined.  
X-rays and physical examination of his ankles, knees, 
shoulders, and hips were normal.  An area of sclerosis was 
found on the left ischial tuberosity on x-ray, and, if 
clinically indicated, further evaluation should be undertaken 
to rule out the possibility of osteoblastic lesions.  The 
examiner stated that he could not find any abnormality of the 
ankles, knees, shoulders, or hips.

A VA peripheral nerves examination was conducted in March 
2003.  The veteran complained of numbness of the right hand 
and fingers.  The examiner noted that the veteran had diffuse 
musculoskeletal pains.  The neurological examination was 
normal.  The examiner also noted that pain is a subjective 
sensation for which there was no objective measure.  The 
examiner also noted the veteran reported that his overall 
strength was diminished from his previous level of 
functioning.  The examiner was unable to assess this 
complaint objectively.

III.  Governing Laws, Regulations and Legal Analysis

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
this disability was incurred in active service or, if pre-
existing active service, was aggravated therein beyond its 
natural progression.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).

Stated somewhat differently, to establish entitlement to 
service connection, there must be:  (1) a medical diagnosis 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection also may be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

An essential requirement for granting service connection is 
medical evidence of current disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability).  See 38 U.S.C. § 1110.  In the absence of proof 
of present disability, there can be no valid claim.  
Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 
38 U.S.C. § 1131 as requiring the existence of a present 
disability for VA compensation purposes).  See, too, Wamhoff 
v. Brown, 8 Vet. App. 517, 521 (1996).

But in this particular appeal, there is absolutely no medical 
evidence of record whatsoever confirming the veteran 
currently has bilateral ankle, knee, hip, and shin 
conditions.  The physicians who examined him in 2001 and 
2003, concerning these claims, specifically found no 
objective pathology pertaining to these specific areas.  And 
regarding the veteran's bilateral shoulder claim, the private 
physician who examined him in February 2003 found "evidence 
of impingement syndrome" of the shoulders.  But a definitive 
diagnosis was not made.  Therefore, the Board affords greater 
probative weight to the VA examinations in 2001 and 2003, 
which found no objective clinical indication of a 
pathological condition involving either shoulder.

Bare in mind that pain, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  And although the veteran contends 
that he has bilateral shin, ankle, knee, shoulder, and hip 
conditions due to his service in the military - and, 
in particular, as a result of the intense physical demands of 
service, as a layman he simply does not have the medical 
expertise and training necessary to either diagnose a chronic 
disability or to causally relate his putative current 
symptoms to service.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); see also 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998), 
citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

As the veteran is not diagnosed with a current condition by 
competent medical evidence, service connection pursuant to 38 
C.F.R. § 3.303(b), continuity of symptomatology, need not be 
considered.  Furthermore, since, for these reasons, 
the preponderance of the evidence is against his claims, the 
benefit-of-the-doubt doctrine does not apply.  38 C.F.R. § 
3.102; Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for bilateral ankle, knee, 
shoulder, and hip conditions is denied.

The claim for bilateral shin splints is denied.


REMAND

Also, as mentioned, the RO, in a February 2005 decision, 
denied the veteran's claim for service connection for a 
cervical spine condition and a thoracic spine condition.  
And in response, he filed a timely NOD in March 2005.  But 
the RO has not had an opportunity to provide him an SOC 
concerning these additional claims or give him an opportunity 
to perfect an appeal to the Board on these issues by 
submitting a timely substantive appeal (e.g., a VA Form 9 or 
equivalent statement).  So these claims must be REMANDED to 
the RO, as opposed to merely referred there.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).  

Accordingly, these claims for are REMANDED to the RO for the 
following development and consideration:

Send the veteran an SOC concerning his 
additional claims for service connection 
for a cervical spine condition and a 
thoracic spine condition, after any 
necessary notification and development 
required by the VCAA.  If, and only if, 
he then files a timely substantive appeal 
concerning these additional claims should 
they be returned to the Board for further 
appellate consideration.  38 C.F.R. § 
20.200 (2004).

By this remand, the Board intimates no opinion as to the 
ultimate outcome of these claims.  The veteran need take no 
action unless otherwise notified.  He has the right to submit 
additional evidence and argument concerning the claims the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


